Citation Nr: 1425377	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for cervical disc displacement with myelopathy, status post discectomy C3-4.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from October 1968 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 20 percent evaluation for recurrent cervical strain.    

This matter was previously before the Board in June 2011 and was remanded for further development.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran indicated that he quit his job in the automotive retail business due to his disability, he is currently employed full-time as a site manager for a security firm.  Therefore, a claim for TDIU is not inferred.

In December 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed at the Board.  In September 2011, the Veteran was informed of this fact and of his right to request a hearing to be conducted by a Veteran's Law Judge who will decide his case.  The Veteran responded in October 2011, stating that he did not wish to appear at another hearing and to consider his case on the evidence of record.  A transcript of the December 2010 hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

In the June 2011 remand, the Board referred the issue of entitlement to service connection for headaches, to include as secondary to cervical disc displacement with myelopathy, status post discectomy C3-4.  A review of the record indicates that this issue has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board is again referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

In the June 2011 remand, the Board specifically instructed the Appeals Management Center/RO to request that the Veteran provide information for all medical care providers, VA and non-VA, who have treated him for his cervical spine disability.  The Board noted that of particular interest were any treatment records from 2006, and that the Veteran had indicated that he receives medical treatment through the VAMC in Gainesville, Florida.  As a result of the remand, the AMC sent the Veteran a letter in June 2011 requesting that he complete and return a release form (VA Form 21-4142) for each private physician who treated his cervical spine disability since 2006.  The AMC also requested that the Veteran submit the name, location, and approximate dates of treatment for any VA treatment he received for his cervical spine disability.  The record indicates that the Veteran did not respond to this letter.  

As stated above, the June 2011 remand specifically noted that the Veteran received his VA treatment at the VAMC in Gainesville.  And in his December 2010 Board hearing, the Veteran has indicated that he received all of his care for his cervical spine disability since his surgery in November 2006 from the VAMC in Gainesville.  However, despite having been already identified by the record, and in the June 2011 remand, the AMC made no attempt to obtain updated VA treatment records.  Although the Board regrets the additional delay as a result of this remand, VA regulations as well as the United States Court of Appeals for Veterans Claims (Court) have clearly indicated that once relevant records have been identified the duty to assist is triggered and VA must assist in obtaining this evidence.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159 (c) (2).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court specifically stated that VA medical records are in constructive possession of the agency and must be obtained if pertinent.  As relevant VA treatment records pertaining to the Veteran's claim for an increased rating are outstanding, they must be obtained on remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated and complete VA treatment records from the VA Medical Center in Gainesville, Florida, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, from November 2006 to the present.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


